DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Corrected Office Action
This Office Action is a corrected Office Action which supersedes the previous Non-Final Office Action with the mail date of 5/10/2022. This Office Action is a notice of allowance, and includes all allowance documentation including the PTO-37 Notice of Allowability, Index of claims, and Issue Classification. 
Interview Summary
An interview was conducted in this application on March 21, 2022, however, was inadvertently filed in the parent application. In Applicant’s reply, a copy of the interview summary was supplied. Examiner confirms that the interview summary submitted by Applicant on 4/14/2022 in Appendix A is the correct interview summary for the present application. 
Based on the discussion from the interview summary, corresponding claim amendments, Applicant’s remarks regarding the positive recitation of the cleaning fluid in each of the independent claims, further prior art search, and review of the terminal disclaimer, the claims are allowed. See notice of allowance below.
Terminal Disclaimer
The terminal disclaimer filed on 4/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,132,455 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the previously applied primary prior art reference, Tai (USPPN 2010/0162479, previously cited in the IDS filed 3/17/2020) discloses a portable washing apparatus 100 with a wash basin 10, container 20, and showering unit 40. However, Tai fails to teach or disclose positive recitation of the cleaning fluid having microorganisms to degrade or remove oil or grease as claimed in each of the independent claims. Tai is drawn to a portable hair washing device, and there is no disclosure or motivation to require the use of a cleaning fluid having microorganisms as claimed. For these reasons, the independent claims and all claims depending therefrom are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711